Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Continued Examination filed on 02/23/2021.
Claims 2, 4-7, 9-10, 12, 14-17, and 19-22 are allowed. 
EXAMINER’S AMENDMENT
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview held by Applicant’s representative, Mr. Matthew David (Reg. No. 77,058), and Examiner Linh Pham, on February 25, 2021.  Applicant’s representative, Mr. David has agreed and authorized the Examiner to cancel claims 1 and 11, Claims 2, 4,5-7, and 9-10 are amend depending on claim 21; Claims 12, 14-17 and 19-20 are amended depending on claim 22.



Claims
Replacing claims 1-22 as following:	
1. (Canceled)
2. (Currently Amended) The information display apparatus according to claim 21 
the controller obtains, through the receiver, setting of a threshold value as the setting of the condition; and
the main widget and the plurality of sub-widgets are indicators that are turned on
when a present value of the audio device or the function exceeds the threshold value.
3. (Canceled)
4. (Currently Amended) The information display apparatus according to claim 21 
5. (Currently Amended) The information display apparatus according to claim 21 
6. (Currently Amended) The information display apparatus according to claim 21 
7. (Currently Amended) The information display apparatus according to claim 21 
8. (Canceled)
9. (Currently Amended) The information display apparatus according to claim 21 
10. (Original) The information display apparatus according to claim 21 
11. (Canceled).
12. (Currently Amended) The information display method according to claim 22 
13. (Canceled)
14. (Currently Amended) The information display method according to claim 22 
changing an indication of the main widget on deciding that the condition for the main widget is met when the information from the audio device that is obtained meets the
condition with respect to at least one sub-widget among the plurality of sub-widgets.
15. (Currently Amended) The information display method according to claim 22 
changing an indication of the main widget on deciding the condition for the main
widget is met when the information from the audio device that is obtained meets the condition with respect to all the sub-widgets among the plurality of sub-widgets.
16. (Currently Amended) The information display method according to claim 22 
17. (Currently Amended) The information display method according to claim 22 
18. (Canceled)
19. (Currently Amended) The information display method according to claim 22 
20. (Currently Amended) The information display method according to claim 22 
21. (Currently Amended) An information display apparatus comprising:
a display that displays widgets including a main widget and a plurality of sub-widgets that indicate a state of an audio device or a state of a function installed on the audio device; 
a receiver that receives user’s operation;
an information obtainer that obtains information from the audio device; and
a controller that executes:
a process of placing the plurality of sub-widgets to the main widget;
a process of setting the audio device or the function that is associated with each of the plurality of sub-widgets;
a process of setting a condition for the audio device or a condition for the function that is associated with each of the plurality of sub-widgets; 
a process of setting a relationship between conditions set for the plurality of sub-widgets and a condition set for the main widget; and
a process of setting a threshold value as the setting of the condition through the receiver, wherein: 
the relationship between the plurality of sub-widgets and the main widget is such that the condition for the main widget is defined by a logical expression of the conditions set for the plurality of sub-widgets; 
the plurality of sub-widgets are indicators that are turned on when a present value of the audio device or the function exceeds the threshold value; and
the main widget is indicator that is turned on when the logical expression is satisfied

22. (Currently Amended) An information display method comprising steps of: 
displaying widgets that include a main widget and a plurality of sub-widgets that indicate a state of an audio device or a state of a function installed on the audio device; 
receiving a user’s operation; 
obtaining information from the audio device;
placing the plurality of sub-widgets to the main widget;
setting the audio device or the function that is associated with each of the plurality of sub-widgets;
setting a condition for the audio device or a condition for the function that is associated with each of the plurality of sub-widgets; 
setting a relationship between conditions set for the plurality of sub-widgets and a condition set for the main widget; and
setting a threshold value as the setting of the condition through the receiving of the user’s operation, wherein:
the relationship between the plurality of sub-widgets and the main widget is such that the condition for the main widget is defined by a logical expression of the conditions set for the plurality of sub-widgets;
the plurality of sub-widgets are indicators that are turned on when a present value of the audio device or the function exceeds the threshold value; and 
the main widget is indicator that is turned on when the logical expression is satisfied

Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for setting, monitoring, and performing management the functions of an entire system; wherein the functions that are associated with each of a plurality of sub-widgets and placing the plurality of sub-widgets to a main widget.
The closest prior art, as previously and currently recited, Kohyama is directed to a method and system for controlling an amplifier system, which can display not only detailed level data of each individual amplifier but also minimum and maximum values of each type of level data in an entire group of amplifiers and monitor operation dada or level data of groups.  Hwang is directed to a method and system for setting a situation condition by combining state conditions of a condition application and monitoring by the smart device whether the condition application satisfies the state conditions and driving an operating application when the situation condition is ‘TRUE,’ thereby automatically driving a customized application according to the states of the user.  Muto et al., (“Muto,” US 2009/0234478), is directed to a method and system for controlling the audio devices and more particularly to a technique for controlling and monitoring the audio devices via the control device.  And Suyama et al., (“Suyama,” US 2009/0232331) is directed to a method and system for controlling a plurality of amplifiers; wherein the amplifier controller operates in two modes of solo mode and normal mode.  However, none of Kohyama, Hwang, Muro, and Suyama teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 21 and 22.  For example, none of the cited prior art teaches or suggest the steps of obtaining information from the audio device; placing the plurality of sub-widgets to the main widget; setting the audio device or the function that is associated with each of the plurality of sub-widgets; setting a condition for the audio device or a condition for the function that is associated with each of the plurality of sub-widgets; setting a relationship between conditions set for the plurality of sub-widgets and a condition set for the main widget; and setting a threshold value as the setting of the condition through the receiving of the user’s operation, wherein: the relationship between the plurality of sub-widgets and the main widget is such that the condition for the main widget is defined by a logical expression of the conditions set for the plurality of sub-widgets; the plurality of sub-widgets are indicators that are turned on when a present value of the audio device or the function exceeds the threshold value; and the main widget is indicator that is turned on when the logical expression is satisfied.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174